DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-5, 7-12, 15-19, 22 and 24-25 filed 3/12/2020 are pending and are the subject of the present Official action. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1: Claims 1-5, 7-12, 15-18 and 25, drawn to a genetic construct encoding TH and GCH1 operably lined to a promoter, wherein the construct does not encode for AADC and a pharmaceutically acceptable carrier. 
Group 2: Claims 19, 22 and 24, drawn to a method for treating a neurodegenerative disorder comprising administering a therapeutically effective amount of a genetic construct encoding TH and GCH1 operably lined to a promoter, wherein the construct does not encode for AADC and a pharmaceutically acceptable carrier. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-2 lack unity of invention because even though the a genetic construct encoding TH and GCH1 operably lined to a promoter, wherein the construct does not encode for AADC and a pharmaceutically acceptable carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kirik et al. US 2017/0114346, published 4/27/2017 (hereinafter Kirik). Concerning the common technical feature, Kirik discloses a genetic construct comprising a promoter operably linked to TH and GCH1 expression, wherein the genetic construct does not encode for AADC (Kirik, para 3, 9, 23 and claim 1). Kirik describes AAV expression vectors for the treatment of neurodegenerative diseases such as Parkinson’s disease (Kirik, para 3, 89, 111). As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. The inventions lack unity with one another.

Species Election
Applicant is required to elect a single specific recombinant expression vector comprising a genetic construct according to claim 1 from the following: 
SEQ ID NO: 13
SEQ ID NO: 14
SEQ ID NO: 15
SEQ ID NO: 16
It is noted that with this species election, applicant is effectively electing a single specific first coding sequence, single specific second coding sequence, single specific promoter, single specific spacer sequence and single specific WPRE coding sequence (where applicable) since all of these associated construct elements are contained in the expression vectors listed in SEQ ID NO: 13-16 as recited in claim 18.

However, the common technical feature does not represent a contribution over the prior art and was known by Kirik. Kirik discloses an AAV expression vector encoding TH and GCH1 polypeptides operably linked by a promoter, wherein the genetic construct does not encode for AADC (Kirik, para 3, 9, 23 and claim 1).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Directions to Applicant
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
	
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633